Citation Nr: 0311137	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  93-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).  

Remands from the Board in May 1997 and April 1998 directed 
the RO to adjudicate the TDIU issue.  

In January 2000, the RO denied the veteran's claim of 
entitlement to service connection for hearing loss.  The 
veteran filed a notice of disagreement in February 2000 and a 
statement of the case was issued in March 2000.  

In September 2000, the Board remanded the claim to the RO for 
further development.

In October 2000, subsequent to the Board's remand, the 
veteran filed his substantive appeal with respect to the 
hearing loss claim.  

In October 2002 the RO most recently affirmed the 
determination previously entered with regard to the TDIU 
claim.  The case has been returned to the Board for further 
appellate review.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted, the RO denied the claim of entitlement to service 
connection for hearing loss in January 2000, and a statement 
of the case was issued in March 2000.  The claim was denied 
as not well grounded.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  





In August 2001 the RO, by letter, informed the veteran of the 
VCAA, and furnished the provisions of this new law in the 
accompanying supplemental statement of the case addressing 
the issues currently on appeal.

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

The Board observes that regulations published on February 22, 
2002, permit the Board to obtain evidence and cure procedural 
defects without remanding.  They were not intended to 
preclude a remand under the circumstances of this case.  See 
38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where an inextricably intertwined issue must be adjudicated 
prior to adjudication of the issue prepared and certified for 
appellate review.  See Chairman's Memorandum No. 01-02-01.

As the matter of entitlement to a TDIU is inextricably 
intertwined with the issue of entitlement to service 
connection for hearing loss, the Board will defer that issue 
until the development of the hearing loss claim is completed.

In this case, additional development is needed with regard to 
obtaining treatment records and affording the veteran an 
examination.  

During his October 2000 personal hearing conducted at the RO, 
the veteran testified that his hearing had been tested 
several years prior at Baptist Hospital.  See October 2000 
personal hearing transcript at paged 10-11.  However, those 
records have not been secured and associated with the claims 
folder.  

The veteran has not been afforded a VA examination to 
determine the nature and etiology of his hearing loss.  
Therefore, the evidence of record is insufficient to decide 
the issue of service connection with any certainty and since 
the Board cannot exercise its own independent judgment on 
medical matters, further examination is required, to include 
an opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Under the new law, a 
veteran is entitled to a complete VA medical examination 
which includes an opinion whether there is a nexus between 
the claimed disorder and service based on all possible 
evidence.  Since a nexus opinion was not offered, additional 
development is in order in light of the new law.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
obtain authorization to secure records of 
his hearing tests conducted at Baptist 
Hospital around 1998 or 1999.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  This includes, if applicable, 
securing signed written statements from 
record custodians that the desired 
records are not available.  

If, after making reasonable efforts to 
obtain the named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  The veteran should be afforded a VA 
special ears, nose, and throat (ENT) 
examination by an appropriate medical 
specialist to ascertain the current 
nature, extent of severity, and etiology 
of any hearing loss found to be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  The 
examiner must offer an opinion as to 
whether the veteran has hearing loss, and 
if so, whether it is at least as likely 
as not that the disability is related to 
his period of military service, or if 
preexisting service was aggravated 
thereby.  The opinion must be supported 
by a thorough rationale.  The examination 
reports should be typed. 



4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2002).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for hearing loss and a 
TDIU.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is again 
notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection for hearing 
loss and a TDIU.  38 C.F.R. § 3.655 (2002)..



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

